Citation Nr: 0634690	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.  He had subsequent National Guard service, 
including a period of active duty from January 25, 1991 to 
March 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board notes that in a March 1991 rating decision, the RO 
granted service connection for postoperative hallux valgus 
deformity of the left great toe.

In an August 1995 rating decision, the RO denied, in 
pertinent part, service connection for a right foot 
disability on the basis that there was no competent evidence 
demonstrating that the veteran's right foot disability was 
incurred in or aggravated by service.  The veteran did not 
perfect an appeal and the decision became final.  The veteran 
subsequently filed an application to reopen his claim of 
entitlement to service connection for a right foot 
disability, and in a September 1998 rating decision, the RO 
denied the veteran's application to reopen.  The veteran 
subsequently appealed that decision.  The Board, in its 
January 1999 decision, determined that the evidence submitted 
since the last final decision was cumulative of evidence 
already of record and therefore concluded that no new and 
material had been submitted.  The veteran did not appeal the 
January 1999 Board decision, and that decision became final.  

In March 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder.  

In an October 2004 Board decision, claim was reopened and the 
matter was remanded for further development.  The claim has 
returned to the Board for further appellate action.    




FINDING OF FACT

The veteran did not exhibit chronic right foot disability in 
service, and a clear preponderance of the evidence of record 
is against a finding that current right foot disability is 
related to service.


CONCLUSION OF LAW

Chronic right foot disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an August 2001 letter.  The RO 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
essentially told him to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and multiple VA examination reports. 
 In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran did not exhibit a chronic right foot disability 
while on active duty and his feet were normal on the 
separation examination.  Reserve records reflect treatment in 
February and March 1991 for foot bunions and hallux valgus.  
It was reported that his foot problems began when he was 
wearing a new pair of boots.  

A January 1995 statement by W.S. Bowen, M.D., reflects that 
the veteran had a 15-20 year history of right leg pain.  It 
was reported that the veteran had a bunion over the heel that 
was bothersome.  The examiner felt that the veteran had a 
classic plantar fasciitis; x-rays did not confirm any 
significant heel spurs.  

Dr. Simons performed a bunionectomy on the veteran's right 
foot at a VA hospital in September 2000.  In an October 2001 
statement, Dr. Simons stated that during the years that he 
treated the veteran, the veteran's symptoms were consistent 
with a long-standing bilateral bunion problem.  He further 
indicated that if the veteran's right foot disability had 
pre-existed service, the duties of service could certainly 
have aggravated the bunions.  

The Board remanded the case in October 2004 to ascertain the 
nature and etiology of the veteran's right foot disability.  
The examiner was asked to review pertinent evidence of record 
and provide an opinion as to whether any current right foot 
disability was incurred in or aggravated by service.  

On VA examination in January 2005, the veteran complained 
that his feet hurt.  It was reported that he worked for the 
Postal Service and had walked a 6 mile route for 10 years.  
It was reported that the bunions had been treated 
successfully by surgery and current assessments were some 
narrowing of the first right metatarsophalangeal joint and 
some dorsal limitation.  In a March 2006 amendment to the 
examination report, the examiner concluded that following 
review of the claims folder, including service medical 
records, it was felt that the veteran's right foot 
abnormality was in no way connected to service.  The Board 
finds this opinion particularly probative in that it was 
given after a complete review of the evidence and examination 
of the veteran.

The veteran did not have any evidence of chronic right foot 
disability in service.  The record reflects that he first had 
right foot problems many years after active duty.  While he 
was treated for bunions and hallux valgus while on reserve 
duty in 1991, there is no showing of current right foot 
problems related to bunions or hallux valgus.  The veteran 
currently has some narrowing of the first right 
metatarsophalangeal joint and some dorsal limitation, which 
the examining physician has not attributed to his period of 
service.  Weighing the probative values of the evidence and 
opinions received, the Board finds that the preponderance of 
the evidence of record is against a finding that the 
veteran's current reported right foot disability is related 
to service.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

ORDER

Service connection for a right foot disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


